DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-11 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al. (U.S. Patent No. 8,585,341).
Regarding claim 1, Oren et al. discloses a system (title; abstract) comprising:
a support structure (figures 5-8, reference #60; figure 9, reference #118) comprising:
a first bay (figures 5-8, reference #64; see figure 9, not labeled, where container 110 is located on top of frame) capable for receiving and holding a portable container of bulk material (figures 7 and 9, reference #10; figure 9, reference #110),
a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute, and wherein the gravity feed outlet is physically detached from the portable 
a second bay (see figure 9, not labeled, where container 112 is located on top of frame) capable for receiving and holding a portable container of dry additive (figure 9, reference #112), and
a dry additive outlet system coupled to the second bay capable for routing dry additive from the portable container of dry additive to a second outlet location (figure 9, reference #124 and second outlet location at conveyor 120).
Regarding claim 2, Oren et al. discloses wherein the dry additive outlet system comprises a second gravity feed outlet coupled to the second bay (figure 9, reference #124) and a conveying device coupled to a discharge end of the second gravity feed outlet (figure 9, reference #120).
Regarding claim 3, Oren et al. discloses wherein the conveying device comprises at least one device selected from the group consisting of: a belt conveyer, a feed screw, and an auger (figure 9, reference #120; column 12, lines 39-41).
Regarding claim 4, Oren et al. discloses wherein the dry additive outlet system further comprises a metering gate at the lower end of the second gravity feed outlet (as explained in figures 5-8 which are detailed versions of outlet system of figure 9, reference #124 has metering gate (reference #90) at lower end of gravity feed outlet (reference #84 (same as reference #124 of figure 9)).
Regarding claim 6, Oren et al. discloses a control system communicatively coupled to a motor or an actuator on the dry additive outlet system capable to control a metered flow rate of dry additive being routed to the second outlet location (as explained in figures 5-8 which are detailed versions of outlet system of figure 9, reference #124 has actuator (reference #78, 100 and 102) on the outlet system (reference #84 (same as reference #124 of figure 9) that is operated by a control system to control a metered flow rate of material being routed to the second outlet location (column 11, lines 25-40; column 12, lines 1-9; column 13, lines 28-30)).
Regarding claim 7, Oren et al. discloses wherein the support structure further comprises a first discharge gate actuator disposed on the first bay (figure 5, reference #78) and a second discharge gate actuator disposed on the second bay (figure 5, reference #78 (while figure 5 only shows one bay, multiple bays as shown in figure 9 are disclosed, each of which have same structure with discharge gate actuator as shown in figure 5; column 13, lines 23-36).
Regarding claim 9, Oren et al. discloses wherein the support structure is integrated into a mobile trailer unit (figure 9, reference #136; column 12, lines 48-53).
Regarding claim 10, Oren et al. discloses a mixing unit (column 13, lines 37-40) wherein the first outlet location comprises a bulk material inlet of the mixing unit (figure 8, reference #86 feeds to mixer by way of conveyor (column 13, lines 37-40) and the second outlet location comprises a dry additive inlet of the mixing unit (figure 9, material outlet to reference #120 conveys to mixing unit (column 13, lines 37-40)).
Regarding claim 11, Oren et al. discloses wherein the mixing unit comprises a metering device capable to provide a metered flow of dry additive from the second outlet location to a mixer (column 12, lines 57-62) (with desired location being mixing unit as explained in column 13, lines 37-40)).
Regarding claim 21, Oren et al. discloses wherein the gravity feed outlet is attached to a frame of the support structure, the frame comprising the first bay and the second bay (figure 5, reference #62; figure 9, reference #118; column 13, lines 23-36).
Regarding claim 22, Oren et al. discloses wherein the second gravity feed outlet is capable to be physically detached from the portable container of dry additive (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute is part of support structure that is physically detached from container as shown in figure 5)). 
It is noted that the portable container of dry additive is a functional intended effect of the second bay “for receiving and holding a portable container of dry additive”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of dry additive” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims.
Regarding claim 23, Oren et al. discloses wherein the support structure further comprises: a third bay capable for receiving and holding a second portable container of bulk material (figure 9, reference #114 and location on frame); and a third gravity feed outlet coupled to the third bay capable for routing bulk material from the second portable container of bulk material directly to the first outlet location (figure 9, reference #126 and conveyer 120 capable of routing material to first outlet location below reference #122), wherein the third gravity feed outlet is a downward sloping chute (figure 9, reference #126 V-shaped hopper with downward slope), and wherein the third gravity feed outlet is physically detached from the second portable container of bulk material (figure 9, reference #126 part of support structure 118 which is separate and physically detached from reference #114; column 12, lines 32-39).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Christenson et al. (U.S. Patent No. 7,320,539) in view of Oren et al.
Regarding claim 1, Christenson et al. discloses a system (title; abstract) comprising:
a support structure (reference #20) comprising:

a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute (figures 1a, 2a and 2b, reference #34, 40 and 94);
a second bay (figure 1b, reference #82) capable for receiving and holding a portable container of dry additive (figure 1a, reference #26), and
a dry additive outlet system coupled to the second bay capable for routing dry additive from the portable container of dry additive to a second outlet location (figure 1a, reference #70, 72, 74,76 and 78; column 5, lines 44-53).
It is noted that the portable container of bulk material is a functional intended effect of the first bay “for receiving and holding a portable container of bulk material”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of bulk material” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims.  
Nonetheless in the alternative, to further prosecution, the reference does not explicitly disclose wherein the gravity feed outlet is physically detached from the portable container of bulk material.
Oren et al. teaches another container support structure for feeding ingredients (abstract; figures 7-9).  The reference teaches a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute, and wherein the gravity feed outlet is physically detached from the portable container of bulk material (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Christenson et al. to have the gravity feed outlet physically detached from the portable container as taught by Oren et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach container support structures for feeding ingredients.  One of ordinary skill in the art would be motivated to do the forgoing because physically detached outlet from the portable container allows the storage container to be easily and quickly transported and stored without the use of expensive specialized equipment and high level coordination and efficiently discharged (Oren et al. column 2, lines 36-42; column 7, lines 28-57), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system comprises a second gravity feed outlet coupled to the second bay (figure 1a, reference #76) and a conveying device coupled to a discharge end of the second gravity feed outlet (figure 1a, reference #78).
Regarding claim 3, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the conveying device comprises at least one device selected from the group consisting of: a belt conveyer, a feed screw, and an auger (figure 1a, reference #78; column 5, lines 44-50).
Regarding claim 4, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system further comprises a metering gate at the lower end of the second gravity feed outlet (figure 1a, reference #77).
Regarding claim 5, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses a surge bin (figure 1a and 2a, reference #52) at a discharge end of the conveying device (see figure 2a, surge tank 52 connects at reference #54 which is discharge end of conveyer), wherein the surge bin comprises a metering gate (figure 2a, reference #122  and 125).
Regarding claim 6, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses a control system communicatively coupled to a motor or an actuator on the dry additive outlet system capable to control a metered flow rate of dry additive being routed to the second outlet location (figure 6, reference #500).
Regarding claim 7, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the support structure further comprises a first discharge gate actuator disposed on the first bay (figure 2a, reference #96) and a second discharge gate actuator disposed on the second bay (figure 1a, reference #70, 72, 74 and 77).
Regarding claim 9, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further disclose all the limitations as set forth above.  While the reference discloses the support structure may be transportable (column 5, lines 54-57), the reference does not explicitly disclose wherein the support structure is integrated into a mobile trailer unit.
Oren et al. teaches another container support structure for feeding ingredients (abstract; figures 7-9).  The reference teaches wherein the support structure is integrated into a mobile trailer unit (figure 9, reference #136; column 12, lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mobile trailer unit of Oren et al. with the apparatus of Christenson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach container support structures for feeding ingredients.  One of ordinary skill in the art would be 
Regarding claim 10, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses a mixing unit (figure 1a, reference #56, 90, 100 and connections between; see parts of figure 2a) wherein the first outlet location comprises a bulk material inlet of the mixing unit (figure 2a, reference #94) and the second outlet location comprises a dry additive inlet of the mixing unit (figure 1a, reference #54).
Regarding claim 11, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing unit comprises a metering device to provide a metered flow of dry additive from the second outlet location to a mixer (figure 1a, reference #54, 56 and 58; column 5, lines 34-36).
Regarding claim 21, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the gravity feed outlet is attached to a frame of the support structure, the frame comprising the first bay and the second bay (figure 1a, reference #20, 42, 44 and 46; column 5, lines 31-32 (silo which includes feed outlet is supported by frame 42 and 44); Oren et al. figure 5, reference #62; figure 9, reference #118; column 13, lines 23-36).
Regarding claim 22, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  Oren et al. teaches wherein the second gravity feed outlet is capable to be physically detached from the portable container of dry additive (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute is part of support structure that is physically detached from container as shown in figure 5)). 
It is noted that the portable container of dry additive is a functional intended effect of the second bay “for receiving and holding a portable container of dry additive”, and as such, the portable 
Regarding claim 23, Christenson et al. in view or Oren et al. discloses all the limitations as set forth above.  Christenson et al. further discloses wherein the support structure comprises a third bay capable for receiving and holding a second portable container of bulk material (figure 1a, reference, #24 and 44) and a third gravity feed outlet coupled to the third bay capable for routing bulk material from the second portable container of bulk material directly to the first outlet location (figure 1a, reference #28, 30 and 32) (reference #28 and 30 feed material by gravity to chute 32 to the first outlet location at reference #34/40), wherein the third gravity feed outlet is a downward sloping chute (figure 1a, reference #32 (it is noted that “downward” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.  As such, reference #32 of Christenson et al. reads on the limitation because it has a downward slope when viewed from right to left).
It is noted that the second portable container of dry additive is a functional intended effect of the third bay “for receiving and holding a second portable container of bulk material”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of bulk material” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims.  However, to further prosecution, Oren et al. teaches wherein the third gravity feed outlet is physically detached from the second portable container of bulk material (figure 9, reference #126 part of support structure 118 which is separate and physically detached from reference #114; column 12, lines 32-39).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of Oren et al. as applied to claim 1 above, and further in view of O’Callaghan (U.S. Patent Pub. No. 2013/0135958).
Regarding claim 8, Christenson et al. in view of Oren et al. discloses all the limitations as set forth above.  While the reference discloses weight sensors for monitoring the material (column 9, lines 47-54), the reference does not explicitly discloses a first fill level sensor and a second fill level sensor.  Since the prior art of O’Callaghan recognizes the equivalency of weight sensors and fill level sensor in the field of particulate metering and blending ([0003])
O’Callaghan teaches another particulate material metering and mixing apparatus (abstract; [0003]).  The reference teaches providing a fill level sensor on the weigh hopper ([0019]; [0063]; [0072]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a first fill level sensor on the weigh hopper of the first bay and a second fill level sensor on the second weigh hopper of the second bay of Christenson et al. in order to provide rapid continuous read-out of consumption of material by the process to allow faster control of the process and ensure there is enough material required and the weigh hopper is not empty (O’Callaghan [0072]).
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant argues Christenson et al. does not discloses wherein the gravity feed outlet is a downward sloping chute and the wherein the gravity feed outlet is physically detached from the portable container of bulk material because the cement silo 22 is provided with chute 40.  Examiner finds this argument unpersuasive.  It is important to note that the portable container of bulk material is not a positive recited structural limitation of the claim.  Rather, the container is recited as a functional intended use of the first bay to describe the first bay as being intended “for receiving and holding a portable container of bulk material”.  Therefore, since the container is not a positive recited structure of the claims, the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH INSLER/Primary Examiner, Art Unit 1774